MEMORANDUM **
Maria Claudia Peralta Garcia seeks review of an order of the Board of Immigration Appeals upholding an immigration judge’s order denying Peralta Garcia’s application for cancellation of removal. We dismiss the petition for review.
We lack jurisdiction to review the discretionary determination that an applicant has failed to show exceptional and extremely unusual hardship to a qualifying relative, see Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003), and Peralta Garcia does not raise a colorable due process claim, see Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005) (“traditional abuse of discretion challenges recast as alleged due process violations do not constitute colorable constitutional claims that would invoke our jurisdiction.”); Falcon Carriche v. Ashcroft, 350 F.3d 845 (9th Cir.2003) (streamlining does not violate due process).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.